DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been cancelled and Claims 21-40 have been added; therefore, Claims 21-40 are currently pending in application 09/507,062.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,878,427. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for verifying organization compliance with a standard and communicating to a registrar, the compliance with the standard.
17/100398
US 10878427
21. (29 and 35-39) A computer-implemented method of verifying compliance with a standard, the method comprising communicating, from a system computer associated with a first entity and via a communication network, details of a standard to an organization computer associated with a second entity organization indicating one or more steps to be taken by the organization to be in compliance with the standard; receiving, at the system computer from the organization computer and via the communication network, an indication of compliance with the details of the standard; in response to receiving the indication of compliance with the details of the standard from the organization computer, communicating, from the system computer via the communication network to a registrar computer associated with a third party registrar, the compliance with the standard from the organization so as to indicate to the registrar that the organization is in compliance with the standard; communicating, from the system computer via the communication network, requirements for updating compliance with the standard to the organization computer; receiving, at the system computer from the organization computer and via the communication network, artifacts of updated compliance with the standard that provide evidence that the organization has updated compliance with the standard; based at least partially on the artifacts of updated compliance, determining, at the system computer, a deviation from the standard; communicating, from the system computer, the deviation from the standard to the organization computer; receiving, at the system computer, new artifacts of updated compliance with the standard from the organization computer reflecting the updated compliance in response to communicating the deviation; and in response to receiving the new artifacts of updated compliance with the standard, communicating, from the system computer, the new artifacts of updated compliance with the standard to the registrar computer.  
23. (31) The method of claim 21 further comprising, in response to a request from the organization to notify a third party, communicating, from the system computer, the compliance with the standard to a computer associated with the third party.  

24. (32) The method of claim 21 further comprising communicating, from the system computer and via the communication network, details of an update to the standard to the organization computer, wherein the details of the update to the standard indicate one or more steps to be taken by the organization to be in compliance with the update to the standard.  
25. The method of claim 24, wherein the updates to the standard are communicated via a software wizard.  
26. (33, 40) The method of claim 21, wherein the details of the standard are communicated via a software wizard.  
28. (34) The method of claim 21 further comprising communicating suggestions on how to remedy the deviation from the standard.  











22. (30) The method of claim 21, wherein the standard is an International Standards Organization (ISO) standard.  















27. The method of claim 21, wherein third parties are required by contract to be notified automatically.  



1. (11) A computer-implemented method of verifying compliance with a standard in real time, the method comprising communicating, from a system computer associated with a first entity and via a communication network, details of a standard to an organization computer associated with a second entity organization via a software wizard configured to indicate one or more steps to be taken by the organization to be in compliance with the standard; receiving, at the system computer from the organization computer and via the communication network, an indication of compliance with the details of the standard; in response to receiving the indication of compliance with the details of the standard from the organization computer, communicating, from the system computer via the communication network to a registrar computer associated with a third party registrar, the compliance with the standard from the organization so as to indicate to the registrar that the organization is in compliance with the standard; communicating, from the system computer and via the communication network, details of an update to the standard to the organization computer via the software wizard, wherein the software wizard is configured to indicate one or more steps to be taken by the organization to be in compliance with the update to the standard and wherein the details of the update to the standard include a time limit for complying with the update to the standard; receiving, at the system computer from the organization computer and via the communication network, an indication of compliance with the details of the update of the standard; in response to receiving the indication of compliance with the details of the update of the standard communicating, from the system computer to the registrar computer via the communication network, the compliance with the update of the standard from the organization so as to indicate to the registrar that the organization is in compliance with the update to the standard; communicating, from the system computer via the communication network, requirements for updating compliance with the standard to the organization computer; receiving, at the system computer from the organization computer and via the communication network, artifacts of updated compliance with the standard, the artifacts of updated compliance providing evidence that the organization has updated compliance with the standard; in response to receiving the artifacts of updated compliance, communicating, from the system computer to the registrar computer via the communication network, the artifacts of updated compliance with the standard; based at least partially on the artifacts of updated compliance, determining, at the system computer, a deviation from the standard; in response to the determination of the deviation from the standard: communicating, from the system computer, the deviation from the standard to the organization computer and a suggestion on how to remedy the deviation from the standard, receiving, at the system computer, new artifacts of updated compliance with the standard from the organization computer reflecting the updated compliance in response to communicating the deviation, and in response to receiving the new artifacts of updated compliance, communicating, from the system computer, the artifacts of updated compliance with the standard to the registrar computer; and in response to a request from the organization to notify a third party, communicating, from the system computer, the compliance with the standard to a computer associated with the third party.
2. (12) The method of claim 1, wherein the standard is an International Standards Organization (ISO) standard.
3. (13) The method of claim 1, wherein there are a plurality of standards.
4. (14) The method of claim 1, wherein artifacts are stored and forwarded to a standard authority.
5. (15) The method of claim 1, wherein updates to the standard are retrieved automatically.
6. (16)The method of claim 5, wherein requirements for the standard are updated to match the updated standard.
7. (17) The method of claim 1, wherein third parties are required by contract to be notified automatically.
8. (18) The method of claim 1, wherein compliance comprises a certification that the standard has been complied with.
9. (19) The method of claim 1, wherein artifacts comprises tangible evidence that a standard has been complied with.
10. (20) The method of claim 1, further comprising communicating a deadline to comply with the updated standard.












Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-24, 27-32, and 34-39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 21-24, 27-32, and 34-39 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).



Regarding Step 1, 
Claims 21-24, 27-28, and 35-39 are directed toward a process (method). Claims 29-32, and 34 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 21-24, 27-32, and 34-39 are directed toward the judicial exception of an abstract idea.  Independent claims 21, 29, and 35 are directed specifically to the abstract idea of verifying compliance with a standard.  
Regarding independent claims 21 and 29, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer-implemented method (A non-transitory computer-readable storage medium for verifying compliance with a standard in real time, the computer-readable storage medium comprising computer-executable instructions which, when executed, cause a processing system to execute steps) of verifying compliance with a standard, comprising:
communicating, from a system computer associated with a first entity and via a communication network, details of a standard to an organization computer associated with a second entity organization indicating one or more steps to be taken by the organization to be in compliance with the standard; 
receiving, at the system computer from the organization computer and via the communication network, an indication of compliance with the details of the standard; 
in response to receiving the indication of compliance with the details of the standard from the organization computer, communicating, from the system computer via the communication network to a registrar computer associated with a third party registrar, the compliance with the standard from the organization so as to indicate to the registrar that the organization is in compliance with the standard; 
communicating, from the system computer via the communication network, requirements for updating compliance with the standard to the organization computer; 
receiving, at the system computer from the organization computer and via the communication network, artifacts of updated compliance with the standard that provide evidence that the organization has updated compliance with the standard; 
based at least partially on the artifacts of updated compliance, determining, at the system computer, a deviation from the standard; 
communicating, from the system computer, the deviation from the standard to the organization computer; 
receiving, at the system computer, new artifacts of updated compliance with the standard from the organization computer reflecting the updated compliance in response to communicating the deviation; and 
in response to receiving the new artifacts of updated compliance with the standard, communicating, from the system computer, the new artifacts of updated compliance with the standard to the registrar computer.  

As the underlined claim limitations above demonstrate, independent claims 21 and 29 are directed to the abstract idea of Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 
Regarding independent claim 35, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer-implemented method of verifying compliance with a standard, the method comprising:
communicating, from a system computer associated with a first entity and via a communication network, details of a standard to an organization computer associated with a second entity organization indicating one or more steps to be taken by the organization to be in compliance with the standard; 
receiving, at the system computer from the organization computer and via the communication network, an indication of compliance with the details of the standard; 
in response to receiving the indication of compliance with the details of the standard from the organization computer, communicating, from the system computer via the communication network to a registrar computer associated with a third party registrar, the compliance with the standard from the organization so as to indicate to the registrar that the organization is in compliance with the standard; 
communicating, from the system computer and via the communication network, details of an update to the standard to the organization computer, wherein the details of the update to the standard indicate one or more steps to be taken by the organization to be in compliance with the update to the standard; 
receiving, at the system computer from the organization computer and via the communication network, an indication of compliance with the details of the update of the standard; and 
in response to receiving the indication of compliance with the details of the update of the standard, communicating, from the system computer to the registrar computer via the communication network, the compliance with the update of the standard from the organization so as to indicate to the registrar that the organization is in compliance with the update to the standard.  

As the underlined claim limitations above demonstrate, independent claim 35 is directed to the abstract idea of  Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 22-24, 27-28, 30-32, 34, and 36-39 provide further details to the abstract idea of claims 21, 29, and 35 regarding the received data, therefore, these claims include mental processes and certain methods of organizing human activities for similar reasons provided above for claims 21, 29, and 35. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 21-24, 27-32, and 34-39 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “system”, a “computer”, a “communication network”, and a “non-transitory computer-readable storage medium”. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.  Dependent claims 22-24, 27-28, 30-32, 34, and 36-39 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 21-24, 27-32, and 34-39 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “system”, a “computer”, a “communication network”, and a “non-transitory computer-readable storage medium”. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 22-24, 27-28, 30-32, 34, and 36-39 merely recite further additional embellishments of the abstract idea of independent claims 21, 29, and 35 respectively, but these features only serve to further limit the abstract idea of independent claims 21, 29, and 35; however, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 21-24, 27-32, and 34-39 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 21-24, 27-32, and 34-39 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35 and 37-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dick et al. (US 10,482,396 B1).
As per independent Claim 35, Dick discloses A computer-implemented method of verifying compliance with a standard, the method comprising:
communicating, from a system computer associated with a first entity and via a communication network, details of a standard to an organization computer associated with a second entity organization indicating one or more steps to be taken by the organization to be in compliance with the standard (Figs.1-3, C3-C6, C8-C9, Initial Compliance Documents); 
receiving, at the system computer from the organization computer and via the communication network, an indication of compliance with the details of the standard (Figs. 3-7, C3 and C5-C6, Completed Documents/ Template (Template Generator; Template contains instructions and/ or assisting prompts)); 
in response to receiving the indication of compliance with the details of the standard from the organization computer, communicating, from the system computer via the communication network to a registrar computer associated with a third party registrar, the compliance with the standard from the organization so as to indicate to the registrar that the organization is in compliance with the standard (See at least, Figs.1, Figs.7-8, C3-C5, “The compliance computer 108 receives the completed audits or reports and compiles a final report that may be transmitted to internal or external authorities”; C13-C14, “In some embodiments, the report module 416 reformats the data received from the engineer computers into a format required by the regulatory authorities. For example, the updated compliance documents may ask for data in a format convenient for the engineer and/or compliance personnel (e.g., the amount of carbon dioxide in cubic meters) while the pertinent rules may require that the data be submitted to authorities by weight rather than volume. In other scenarios, the updated compliance documents may ask for data in a proprietary format (e.g., by referencing the number or size of products produced). In those embodiments, the report module 416 automatically converts the data into a format compatible with pertinent rules. Once the reports are compiled, the compliance computer 108 (automatically and/or in conjunction with the compliance officer) may transmit those reports to the pertinent authorities (whether external regulators or internal auditors).”); 
communicating, from the system computer and via the communication network, details of an update to the standard to the organization computer, wherein the details of the update to the standard indicate one or more steps to be taken by the organization to be in compliance with the update to the standard (See at least Fig.7; C1, “The operator server searches for updates to the rules referenced in the transmission object and informs the entity if any updates are found”; C3, “The operator server receives the transmission object and uses the data in the transmission object to identify updates to the rules referenced in the entity's compliance documents. In some embodiments, instead of referencing the rules contained in the compliance documents, or in addition to referencing those rules, the transmission object may contain data representing references to various jurisdictions in which the entity operates (e.g., New York) and/or topics relevant to the entity's operations (e.g., coal-powered electric plants or air pollution). The operator server receives that transmission object and searches for rules and updates to rules pertinent to those jurisdictions and/or topics. The operator server then communicates the identified updates or rules to the entity, which may then incorporate that information into its compliance documents.”; See also (Figs. 3-7, C9-C11, Update notification; C12, Compliance Document Update Module; C12-C14, i.e. Transmit Updated Compliance Documents to Engineer Computer at satellite locations); 
receiving, at the system computer from the organization computer and via the communication network, an indication of compliance with the details of the update of the standard (See at least C3); and 
in response to receiving the indication of compliance with the details of the update of the standard, communicating, from the system computer to the registrar computer via the communication network, the compliance with the update of the standard from the organization so as to indicate to the registrar that the organization is in compliance with the update to the standard (Figs.7-8, C13-C14, Artifacts are simply a tangible by-product of implementing conformance policies. These can include digital documents, websites or paper documents public or private. In this case the artifacts are, for example, the completed compliance documents and/or completed audit forms; C14, “Completing the audit or reporting forms may include capturing photographs or entering other evidence as required by the compliance documents.”).  
As per Claim 37, Dick discloses receiving, at the system computer from the organization computer and via the communication network, artifacts of updated compliance with the standard that provide evidence that the organization has updated compliance with the standard (Figs.7-8, C13-C14, Artifacts are simply a tangible by-product of implementing conformance policies. These can include digital documents, websites or paper documents public or private. In this case the artifacts are, for example, the completed compliance documents and/or completed audit forms; C14, “Completing the audit or reporting forms may include capturing photographs or entering other evidence as required by the compliance documents.”). 
As per Claim 38, Dick discloses: based at least partially on the artifacts of updated compliance, determining, at the system computer, a deviation from the standard; and communicating, from the system computer, the deviation from the standard to the organization computer (C13L46-57, “By comparing the data received from the satellite locations to the rules in the updated compliance documents, the compliance computer 108 (automatically and/or in conjunction with the compliance officer).
As per Claim 39, Dick discloses, in response to receiving new artifacts of updated compliance with the standard that provide evidence that the organization has updated compliance with the standard, communicating, from the system computer, the new artifacts of updated compliance with the standard to the registrar computer. 
As per Claim 40, Dick discloses wherein the details of the standard are communicated via a software wizard (Figs.1-3, Wizard equivalent to automated checklist, to-do list, and/or template).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 17, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629